DETAILED ACTION
Amendment submitted October 18, 2022 has been considered by examiner. Claims 1-8, 10-22, 24-38 and 40-45 are pending. 


Response to Arguments
Applicant’s arguments towards newly added features with respect to claims 1-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to arguments towards that the cited does not disclose a system of record (SOR), the Examiner respectfully disagrees. 
The Applicant states that for SOR, “its plain meaning under broadest reasonable interpretation. Here, a person of ordinary skill in the art would refer to System of Records (SoR) as an information storage system that is the authoritative data source for a given data element or piece of information. Identifying System of Record (SoR) necessary to an organization when its management information system extracts data from multiple sources, especially when multiple sources disagree about same piece of information. This concept is well known and accepted in the information technology industry.”
However, there is no indication in the instant specification that the Applicants’ preferred definition above, is in fact the intended definition as defined in the instant specification. Furthermore, using broadest reasonable interpretation, a system of record would not necessarily be the above definition either.
Moreover, Rao, at least in paragraph [0087], describes a storage manager, which among other things, “is a centralized storage and/or information manager that is configured to perform certain control functions and also to store certain critical information about system 100—hence storage manager 140 is said to manage system 100”. Clearly, such a data manager is an authoritative entity on data that it manages.
As such, Rao discloses the above argued limitation.

The Applicant further states that the cited art does not disclose reporting logs to an end-user. The Examiner respectfully disagrees.
Thomas [0034] describes monitoring and sending monitored log entries in real time for analysis. Thomas [0036] further describes that in response to analyzing data, alerts may be sent to a user (i.e. the reporting feature).
As such, Rao in view of Thomas disclose the above argued limitation.

No further specific arguments are provided.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-12, 14-16, 18-19, 21-22, 25-26, 28-30, 32-33, 35-36, 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Asahara (US Patent Application Publication 2015/0249769).

Claims 1, 15 and 29: discloses a method, a system and a program product of data replication between databases, comprising: 
using a number of processors and random access memory allocation to perform the steps of: 
receiving, through an application programming interface (API) integrated into the data replication tool, a request from a system of record (SoR) application for a replication setup and initialization [0135]. [See at least migrating of data.]
importing, through the API, a number of data instances from a source database associated with the SoR [0119, 0135]. [See at least migrating different data types.]
initiating, by a manager engine integrated into the data replication tool, a separate replication process for each data instance imported through the API, wherein the manager engine is configured to support multiple data instances on a single virtual machine instance [0119]. [See at least migrating different data types. Different data instances are supported using a virtual machine.]

Rao alone does not explicitly disclose importing within a specified category.
However, Asahara [0099] discloses importing data from a specific category.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Asahara. One would have been motivated to do so in order to process specific data.

Rao alone also does not explicitly disclose creating, through a user interface integrated into a data replication tool, a scenario comprises a list of tasks to be performed by the data replication tool at specified times and initializing at the specified times, wherein the request comprises a task to be performed from the list of tasks.
However, Bapat [0136] describes a graphical user interface where tasks such as replications frequencies, times, etc. may be created.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Bapat. One would have been motivated to do so in order for a user to schedule particular events when necessary.

Rao alone also does not explicitly disclose wherein logs of replication process for each data instance are sent to a data analytic service for the data replication tool to monitor and report the replication process for each data instance in real time.
However, Rao [0293] discloses a log for tracking changes such as at least replication and Thomas [0034] discloses sending monitored log entries in real time for analysis. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Thomas. One would have been motivated to do so in order to provide instant analysis based on log data.


Rao also alone does not explicitly disclose if a difference between a data description language (DDL) of the replicated data instances and a DDL of a target database is detected, automatically changing the DDL of the replicated data instances to the DDL of the target database; and exporting the replicated data instances to the target database.
However, Senra (Col 3 ln 24-35) discloses translating DDL from one instance to another instance based on a database accepting specific type of DDL and then the translated data is replicated.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Senra. One would have been motivated to do so in order to make sure that data that needs to be replicated is accepted by the same accepting the replicated data.
Claims 2, 16 and 30: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Senra, for the same reasons as above further discloses wherein the replicated data instances comprise JavaScript Object Notation files (Col 7 ln 48-67).
Claims 4, 18 and 32: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao and Thomas, for the same reasons as above, further disclose forwarding a data replication log in real-time from the manager engine and the user interface to the data analytics service [See at least Rao [0090, 0293] for a log that tracks changes and operations using a user interface and Thomas [0034, 0037] for sending monitored log entries in real time for analysis.]
Claims 5, 19 and 33: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao and Thomas, for the same reasons as above, further disclose forwarding a data replication log in real-time from the user interface integrated into the data replication tool to the data analytics service [See at least Rao [0090, 0293] for a log that tracks changes and operations using a user interface and Thomas [0034, 0037] for sending monitored log entries in real time for analysis.]
Claims 7, 21 and 35: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses receiving a replication start or stop request from the SoR through the API [0113, 0118-0119].
Claims 8, 22 and 36: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses receiving a request for real-time status from the SoR through the API [0107, 0109].
Claims 11, 25 and 39: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein a system administrator communicates with the API through the user interface integrated into the data replication tool [0106].
Claims 12, 26 and 40: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein the manager engine is one of a number of manager engines in a load balancing cluster [0131-0132].
Claims 14, 28 and 42: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein an orchestrator integrated into the data replication tool executes a specified list of actions by the manager engine under specified conditions [0178].


Claims 3, 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) further in view of Asahara (US Patent Application Publication 2015/0249769) and further in view of Schaffer (US Patent Application Publication 2017/0068718).

Claims 3, 17 and 31: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose persisting, through the API, database configuration information on a non-relational database.
However, Schaffer [0068] discloses storing correct data, which is analogous to configuration data, in a non-relational database.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Schaffer. One would have been motivated to do so in order to store particular data in a particular type of database.


Claims 6, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) further in view of Asahara (US Patent Application Publication 2015/0249769) and further in view of Basov (US Patent 10,346,360).

Claims 6, 20 and 34: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose wherein the API runs on a container.
However, Basov (Fig. 2, Col 11 ln 25-37) disclosing running a “replicator” in a container that communicates (i.e. runs) an API.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Basov. One would have been motivated to do so in order to communicate between different systems.


Claims 10, 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) further in view of Asahara (US Patent Application Publication 2015/0249769) and further in view of Mayer et al (US Patent Application Publication 2018/0232382).

Claims 10, 24 and 38: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose automatically translating, by the manager engine, a table in the replicated data instance to a new structure.
However, Mayer [0028, 0031] discloses transferring and transforming a table to a new structure.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Mayer. One would have been motivated to do so in order to have the new table be compatible with a system on which it is stored.


Claims 13, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) further in view of Asahara (US Patent Application Publication 2015/0249769) and further in view of Kubaitis (US Patent Application Publication 2001/0032205).

Claims 13, 27 and 41: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose wherein the data replication tool is integrated with a live stream chat system.
However, Kubaitis [0096-0097] discloses a chat window used for identifying status of database operations.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Mayer. One would have been motivated to do so in order to monitor database operations.


Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) further in view of Asahara (US Patent Application Publication 2015/0249769) and further in view of Chen et al (US Patent Application Publication 2016/0292250).

Claims 43, 44 and 45: Rao as modified discloses the method, the system and the program product of Claims 12, 26 and 40 above, but Rao alone does not explicitly disclose wherein the list of tasks are distributed to the number of manager engines in the load balancing cluster.
However, Chen [0143, 0201] discloses load balancing a replication process.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Chen. One would have been motivated to do so in order to make sure that a network does not get overloaded with a particular task.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163